
	
		I
		112th CONGRESS
		1st Session
		H. R. 3725
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2011
			Mr. Sherman (for
			 himself and Mr. Burton of Indiana)
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To authorize the President to vest certain property of
		  the Government of Libya seized or blocked by the United States and to authorize
		  the use of that property to defray the full costs of Operation Odyssey Dawn and
		  United States participation in NATO Operation Unified Protector, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Libyan Assets Taxpayer Reimbursement Act of
			 2011.
		2.FindingsCongress finds the following:
			(1)The United States Government has frozen,
			 through Executive Order 13566 of February 25, 2011, over $30 billion in assets
			 in the United States owned by the late Muammar Qaddafi, his family, and his
			 regime.
			(2)The United States
			 military conducted actions, through Operation Odyssey Dawn and NATO Operation
			 Unified Protector, over the territory and off the coast of Libya designed to
			 protect the Libyan people from the violence and cruelty of the Qaddafi
			 regime.
			(3)United States
			 military operations in Libya exposed members of the United States Armed Forces
			 to the risk of death.
			(4)The Libyan
			 uprising against the late dictator Qaddafi succeeded with the help of United
			 States forces.
			(5)Libya is an oil
			 rich country that will be able to finance its economic development and
			 reconstruction.
			(6)Libya has Africa’s
			 largest oil reserves and a population of approximately 6.5 million
			 people.
			(7)In 2010, Libya had
			 one of the highest per capita oil export revenues in the world.
			(8)The Department of
			 Defense estimates the cost of United States military and humanitarian efforts
			 for the Libyan people at under $3 billion.
			(9)Funds collected by the United States from
			 Libya pursuant to the United States-Libya Claims Settlement Agreement are
			 insufficient to provide complete relief for all of the victims of Libyan
			 state-sponsored terrorism whose claims are currently being adjudicated, or have
			 been awarded, by the Foreign Claims Settlement Commission of the United States.
			 The amount of the shortfall is believed to be as much as $400 million.
			(10)Around the world, over $150 billion of
			 Qaddafi assets are frozen, and almost all of this amount will be paid to the
			 new Libyan government, including the vast majority of the assets blocked by the
			 United States.
			3.Statement of
			 policyIt shall be the policy
			 of the United States Government—
			(1)to ensure that the
			 United States Treasury is reimbursed for the full cost of all military and
			 humanitarian operations undertaken in and with respect to Libya from the onset
			 of Operation Odyssey Dawn through the fall of the Qaddafi regime; and
			(2)to ensure that
			 there are sufficient funds available to the United States to fully compensate
			 victims of Libyan-sponsored terrorism, prior to providing assets blocked
			 pursuant Executive Order 13566 of February 25, 2011 to the Government of Libya
			 or other rightful owners.
			4.Authority to vest
			 and use blocked Libyan assets to defray the full costs of Operation Odyssey
			 Dawn and U.S. participation in NATO Operation Unified Protector
			(a)In
			 generalPursuant to the authorities of the International
			 Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), the President is
			 authorized to—
				(1)by means of
			 instructions, licenses, or otherwise, vest such blocked Libyan assets that are
			 available as of the date of the enactment of this Act in an amount necessary
			 for the purposes described in subsection (b);
				(2)liquidate or sell
			 any blocked Libyan assets described in paragraph (1); and
				(3)deposit any funds
			 taken under paragraph (1) and any funds resulting from the liquidation or sale
			 of blocked Libyan assets under paragraph (2) in the United States Treasury for
			 the purposes described in subsection (b).
				(b)Use of vested
			 funds
				(1)In
			 generalNotwithstanding any
			 other provision of law, the President shall use blocked Libyan assets vested
			 under subsection (a)(1) to defray the full costs of Operation Odyssey Dawn and
			 United States participation in NATO Operation Unified Protector and any
			 associated humanitarian efforts undertaken on behalf of the Libyan
			 people.
				(2)Other use of
			 fundsNotwithstanding any other provision of law, the President
			 is authorized to use blocked Libyan assets vested under subsection (a)(1) to
			 satisfy and pay in full all final awards of compensation to United States
			 nationals ordered by the Foreign Claims Settlement Commission in its Libya
			 Claims Program pursuant to the Libyan Claims Resolution Act (Public Law
			 110–301) and the International Claims Settlement Act of 1949 (22 U.S.C. 1621 et
			 seq.).
				(c)RegulationsThe
			 President may issue such regulations, including regulations prescribing
			 definitions in addition to the definitions listed in subsection (d), as may be
			 necessary for the exercise of the authorities granted by this Act.
			(d)DefinitionsIn
			 this section—
				(1)the term
			 blocked Libyan assets means all property and interests in property
			 that are seized or blocked by the United States in accordance with Executive
			 Order 13566 of February 25, 2011 (76 Fed. Reg. 11315); and
				(2)the term
			 Government of Libya means the Government of Libya on the date of
			 the enactment of this Act, including any agency or instrumentality of that
			 Government and any entity controlled by that Government.
				5.Determination of
			 amounts
			(a)In
			 generalFor purposes of
			 determining the amount of blocked Libyan assets to vest under section 4(a)(1),
			 the President shall ensure the full costs of military operations and
			 humanitarian efforts described in section 4(b)(1)—
				(1)are determined in
			 accordance with generally accepted accounting principles;
				(2)include all
			 expenditures properly chargeable to such operations and efforts; and
				(3)are not limited to
			 marginal costs.
				(b)ConsultationThe
			 President shall determine the amount of blocked Libyan assets to vest under
			 section 4(a)(1) after consultation with the Secretary of Defense and the
			 Foreign Claims Settlement Commission.
			6.ReportNot later than 1 year after the date of the
			 enactment of this Act, and annually thereafter as appropriate, the President
			 shall prepare and submit to Congress a report on the implementation of this
			 Act.
		
